Case 2:16-cv-04544-SDW-LDW Document 153 Filed 07/12/19 Page 1 of 3 PageID: 6401



 Thomas R. Curtin
 George C. Jones
 McELROY, DEUTSCH,
 MULVANEY & CARPENTER, LLP
 1300 Mount Kemble Avenue
 P.O. Box 2075
 Morristown, NJ 07962
 (973) 993-8100

 Attorneys for Defendants
 Par Sterile Products, LLC and
 Par Pharmaceutical Companies, Inc.


                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY

 FRESENIUS KABI USA, LLC,                  No. 2:16-cv-04544 (SDW) (LDW)

                Plaintiff,

       v.
                                           Motion Date: September 16, 2019
 PAR STERILE PRODUCTS, LLC, and
 PAR PHARMACEUTICAL
 COMPANIES, INC.,

                Defendants.                Oral Argument Requested



        DEFENDANTS PAR STERILE PRODUCTS, LLC AND PAR
    PHARMACEUTICAL COMPANIES, INC.’S NOTICE OF MOTION FOR
                    SUMMARY JUDGMENT

 COUNSEL:

       PLEASE TAKE NOTICE that on Monday, September 16, 2019, Defendants

 Par Pharmaceutical Companies, Inc. and Par Sterile Products, LLC (“Par”), by and
Case 2:16-cv-04544-SDW-LDW Document 153 Filed 07/12/19 Page 2 of 3 PageID: 6402



 through their undersigned attorneys, will move before the Honorable Susan D.

 Wigenton, U.S.D.J., for an Order granting Par summary judgment, pursuant to

 Rule 56 of the Federal Rules of Civil Procedure, and such other further relief as

 this Court shall deem just and proper.

       PLEASE TAKE FURTHER NOTICE that in support of this motion, Par will

 rely upon the Memorandum of Points and Authorities in support of the motion, the

 Statement of Material Facts Not in Dispute, the declaration of Benjamin G.

 Bradshaw and the exhibits attached thereto, and all other pleadings, papers, and

 evidence on file in this matter submitted herewith. A proposed form of order also

 accompanies this filing.

       PLEASE TAKE FURTHER NOTICE that Par hereby requests oral

 argument of this motion.


  Dated: July 12, 2019                     Respectfully submitted,

                                           /s/ Thomas R. Curtin____

                                           Thomas R. Curtin
                                           George C. Jones
                                           McELROY, DEUTSCH,
                                           MULVANEY & CARPENTER, LLP
                                           1300 Mount Kemble Avenue
                                           P.O. Box 2075
                                           Morristown, NJ 07962
                                           Tel: (973) 993-8100
                                           Fax: (973) 425-0161
                                           tcurtin@mdmc-law.com
                                           gjones@mdmc-law.com


                                          -2-
Case 2:16-cv-04544-SDW-LDW Document 153 Filed 07/12/19 Page 3 of 3 PageID: 6403




                                       Benjamin G. Bradshaw
                                       O’MELVENY & MYERS LLP
                                       1625 Eye Street, N.W.
                                       Washington, D.C. 20006
                                       Tel: (202) 383-5300
                                       Fax: (202) 383-5414
                                       bbradshaw@omm.com

                                       Brett J. Williamson
                                       O’MELVENY & MYERS LLP
                                       610 Newport Center Drive, 17th Floor
                                       Newport Beach, California
                                       Tel: (949) 823-6900
                                       Fax: (949) 823-6994
                                       bwilliamson@omm.com

                                       Stephen J. McIntyre
                                       O’MELVENY & MYERS LLP
                                       400 South Hope Street
                                       Los Angeles, CA 90071
                                       Tel: (213) 430-6000
                                       Fax: (213) 430-6407
                                       smcintyre@omm.com

                                       Attorneys for Defendants
                                       Par Sterile Products, LLC and
                                       Par Pharmaceutical Companies, Inc.




                                     -3-
